Case: 18-50319      Document: 00514920906         Page: 1    Date Filed: 04/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 18-50319                              FILED
                                                                          April 17, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
DION LEVERING WILLIAMS,
                                                 Petitioner-Appellant

v.

WARDEN SCOTT WILLIS,
                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CV-184


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Dion Levering Williams, federal prisoner # 80353-
08, appeals the summary judgment dismissal, for failure to exhaust
administrative remedies and alternatively on the merits, of his 28 U.S.C.
§ 2241 petition seeking credit for time served in state custody. Because we
conclude that it was not error to dismiss for failure to exhaust administrative
remedies, we affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 18-50319   Document: 00514920906     Page: 2   Date Filed: 04/17/2019


                                 No. 18-50319

       A federal prisoner may not seek § 2241 relief in connection with the
execution of his sentence unless he first exhausts the administrative remedies
made available by the Bureau of Prisons. United States v. Dowling, 962 F.2d
390 393 (5th Cir. 1992); see Butts v. Martin, 877 F.3d 571, 582 (5th Cir. 2017);
see also 28 C.F.R. §§ 542.10–542.19.           “Exceptions to the exhaustion
requirement are appropriate where the available administrative remedies
either are unavailable or wholly inappropriate to the relief sought, or where
the attempt to exhaust such remedies would itself be a patently futile course
of action.” Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994) (internal quotation
marks and citation omitted). The futility exception applies in extraordinary
circumstances only, and it is the prisoner’s task to establish that
administrative review would be futile. Id. Conceding that he did not exhaust
his administrative remedies, Williams invokes the futility exception to the
exhaustion rule.
       Williams’s request for time-served credit was denied after an
administrative analysis of the factors set forth by statute. See 18 U.S.C.
§ 3621(b). We reject Williams’s conclusional contention that the denial would
not have been overturned on further administrative review, so that seeking it
would have been an exercise in futility. See Fuller, 11 F.3d at 62. We therefore
conclude that summary judgment in the respondent’s favor was proper. See
Carnaby v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011); FED. R. APP. P.
56.
       AFFIRMED.




                                       2